Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 17/242743 has claims 1-19 pending. The effective filing date of this application is 09/29/2020.

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recited the device descriptor that includes the barrier level and at least one of the limitations as claimed in claim 11. In the case of the feature pf claim 11 has read only the second limitation “in response to the first barrier level having a first value, the controller circuitry is configured to support the 0-th barrier level and a first barrier level”, the claim will be unclear since “the 0-th barrier level” recited in the second limitation is undefined.
The same reason in case the feature of the claim has read only the third limitation in which the “the 0-th barrier level” recited in the third limitation is undefined.
The sane reason in case the feature of the claim has read only the fourth limitation in which the “the 0-th barrier level” and “the second barrier level” recited in the fourth limitation is undefined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Farhan et al (Pat. 11360708) hereafter Farhan.
Regarding claim 17, Farhan discloses An operating method of a storage device, the method comprising: 
receiving at least one first command (Farhan: column 5, lines 53-61: “The host computer 110 can transmit the write barrier command 151 after transmitting the data write commands 141-145, and before transmitting the data write commands 147-149”; <examiner note: the first commands 141-145>); 
receiving a barrier command (Farhan: column 5, lines 53-61: “The host computer 110 can transmit the write barrier command”); 
receiving at least one second command (Farhan: column 5, lines 53-61: transmitting the data write commands 147-149”; <examiner note: the second commands 147-149 sent after a barrier command>); and 
supporting an ordering between the at least one first command and the at least one second command in response to the barrier command (Farhan: column 5, lines 53-61: “The host computer 110 can transmit the write barrier command 151 after transmitting the data write commands 141-145, and before transmitting the data write commands 147-149, in order to ensure that the storage device controller 123 will process the data write commands 141-145 targeting the first zone of the storage medium 125 before processing the data write commands 147-149 targeting the second zone of the storage medium 125” <examiner note: after receiving a barrier command, the controller ensures the order of processing first commands 141-145 and the second commands 147-149>), 
wherein each of the at least one first command and the at least one second command is selected from two or more different commands (Farhan: column 5, lines 37-45: “different groups of data access commands can be associated with different zones of the storage medium 125. For example, the group of data write commands 161 can comprise data write commands (e.g., 141-145) that target storage locations in a first zone (not shown) of the storage medium 125. The group of data write commands 163 can comprise data write commands (e.g., 147-149) that target storage locations in a second zone”, <examiner note: the first commands 141-145 access the different zones with the second command 147-149).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Farhan in view of Cariello et al (2020/0371702) hereafter Cariello.
Regarding claim 1, Farhan discloses A storage device (Farhan: Fig. 1: ‘Storage Device 120’) comprising: 
a nonvolatile memory device (Farhan: Fig. 1: column 7, lines 26-29: “Further examples of storage devices include non-volatile dual in-line memory modules (NVDIMMs)”) ; and 
a controller circuitry configured to control the nonvolatile memory device (Farhan: Fig. 1: ‘Storage Device Controller 123’), 
wherein, in response to a first command, a barrier command, and a second command being received from an external host device by the storage device, the controller circuitry is configured to support an ordering between the first command and the second command (Farhan: column 5, lines 53-61: “The host computer 110 can transmit the write barrier command 151 after transmitting the data write commands 141-145, and before transmitting the data write commands 147-149, in order to ensure that the storage device controller 123 will process the data write commands 141-145 targeting the first zone of the storage medium 125 before processing the data write commands 147-149 targeting the second zone of the storage medium 125”; <examiner note: after receiving a barrier command, the controller ensures the order of processing first commands 141-145 and the second commands 147-149>), and 
each of the first command and the second command is selected from two or more different commands (Farhan: column 5, lines 37-45: “different groups of data access commands can be associated with different zones of the storage medium 125. For example, the group of data write commands 161 can comprise data write commands (e.g., 141-145) that target storage locations in a first zone (not shown) of the storage medium 125. The group of data write commands 163 can comprise data write commands (e.g., 147-149) that target storage locations in a second zone”; <examiner note: the first commands 141-145 access the different zones with the second command 147-149>),  
wherein, in response to a request from the external host device, the controller circuitry is configured to provide the external host device with a device descriptor associated with the ordering (column 5, line 62 – column 6, lines 5: “transmit a message 171 indicating that the write barrier command 151 has been processed. In some such embodiments, the message 171 can comprise a number of data access commands that were processed by the storage device controller”; column 6, lines 22-30: “The storage device controller 123 can be configured to also transmit a response (not shown) to the host computer 110 after receiving the write barrier command 151, indicating that the write barrier command 151 has been received”; <examiner note: the storage controller, based on received barrier command, transmit a response to the host the indication of the executed order of the first commands and the second commands>).
Farhan does not explicitly disclose the device descriptor.
However, Cariello discloses provide the descriptor to the host (Cariello: [0017]: “one or more bits, bytes, or data of a descriptor of a storage system, such as a health or other descriptor of the storage device, can be used to provide the indication. Descriptors are a block or a page of parameters that describe something about the storage system, such as configuration information of the storage system, and can include device descriptor”; <examiner note: Farhan as shown above a response to the host the indication of executed order of the first and second commands, Cariello response to the host the device descriptor to indicate information of the storage system, here Cariello and Farhan disclose the feature providing the external host device with a device descriptor associated with the ordering  ).
	Disclosures by Farhan and Cariello are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate ensuring the certain data access commands are processed by a storage device before other data access commands taught by Farhan to include providing descriptor as configuration information of the storage system disclosed by Cariello. The motivation for providing descriptor by paragraph [0018] of Cariello is for the host system to select a different operation mode to the storage system.

Regarding claim 19,  Farhan discloses An operating method of a computing device which includes a storage device and a processor accessing the storage device (Farhan: Fig. 1: column 8: lines 4-9: “a host computer can be a server or other computing device that comprises a processor and is connected to a storage device”), the method comprising: 
first transferring, at the processor, a first query request to the storage device (Farhan: column 6, lines 22-30: “The storage device controller 123 can be configured to also transmit a response (not shown) to the host computer 110 after receiving the write barrier command 151, indicating that the write barrier command 151 has been received”); 
second transferring, at the storage device to the processor, a response including a device descriptor associated with a barrier command, the second transferring in response to the first query request (column 5, line 62 – column 6, lines 5: “transmit a message 171 indicating that the write barrier command 151 has been processed. In some such embodiments, the message 171 can comprise a number of data access commands that were processed by the storage device controller”; column 6, lines 22-30: “The storage device controller 123 can be configured to also transmit a response (not shown) to the host computer 110 after receiving the write barrier command 151, indicating that the write barrier command 151 has been received”; <examiner note: the storage controller, based on received barrier command, transmit a response to the host the indication of the executed order of the first commands and the second commands>); 
third transferring, at the processor to the storage device, a second query request including barrier targets (Farhan: column 14: lines 60-65: “Determining that the second data write command is not associated with the write barrier can comprise determining that the second data write command does not comprise a write barrier indicator”; <examiner note: the host transmits a barrier command to indicate to indicate the second data write command is not associated with the barrier command, here the target is associating the first data write command, not the second data write command >); 
setting, at the storage device, attributes based on the barrier targets in response to the second query request (Farhan: column 14: lines 48-53: “the storage device controller can be configured to add the write barrier 651 in the command buffer 627. Additionally or alternatively, the storage device controller 623 can be configured to create a record 630 associating the data write command 641 with the write barrier 651”); 
fourth transferring, at the processor to the storage device, a first command (Farhan: column 5, lines 53-61: “The host computer 110 can transmit the write barrier command 151 after transmitting the data write commands 141-145, and before transmitting the data write commands 147-149, in order to ensure that the storage device controller 123 will process the data write commands 141-145 targeting the first zone of the storage medium 125 before processing the data write commands 147-149 targeting the second zone of the storage medium 125”; <examiner note: the first commands 141-145 access the different zones with the second command 147-149); 
fifth transferring, at the processor to the storage device, the barrier command (Farhan: column 5, lines 53-61: “The host computer 110 can transmit the write barrier command 151”); 
sixth transferring, at the processor to the storage device, a second command (Farhan: column 5, lines 53-61: “The host computer 110 can transmit the write barrier command 151 after transmitting the data write commands 141-145, and before transmitting the data write commands 147-149”; <examiner note: the first commands 141-145 access the different zones with the second command 147-149>); and 
supporting an ordering between the first command and the second command based on the barrier command and on the barrier targets set to the attributes (Farhan: column 5, lines 53-61: “ensure that the storage device controller 123 will process the data write commands 141-145 targeting the first zone of the storage medium 125 before processing the data write commands 147-149 targeting the second zone of the storage medium 125”).
Farhan does not explicitly disclose the device descriptor.
However, Cariello discloses provide the descriptor to the host (Cariello: [0017]: “one or more bits, bytes, or data of a descriptor of a storage system, such as a health or other descriptor of the storage device, can be used to provide the indication. Descriptors are a block or a page of parameters that describe something about the storage system, such as configuration information of the storage system, and can include device descriptor”).
Disclosures by Farhan and Cariello are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate ensuring the certain data access commands are processed by a storage device before other data access commands taught by Farhan to include providing descriptor as configuration information of the storage system disclosed by Cariello. The motivation for providing descriptor by paragraph [0018] of Cariello is for the host system to select a different operation mode to the storage system.

Regarding claim 8, Cariello combined further discloses The storage device of claim 1, wherein the device descriptor includes extended universal flash storage (UFS) features support, the extended UFS features support includes 0-th to thirty-first bits, and the fourteenth bit of the extended UFS features support includes information indicating whether to support the barrier command (Cariello: [0017]: “Descriptors are a block or a page of parameters that describe something about the storage system, such as configuration information of the storage system, and can include device descriptors, configuration descriptors, unit descriptors, device health descriptors, etc. Descriptors are generally stored in non-volatile memory, and range between 1 byte to 255 bytes”;  [0042]: “a host system can be configured to read one or more storage system descriptors, such as at a specific offset, bytes, bits, etc., to determine parameters of the storage system prior to writing data to the storage system”).
Disclosures by Farhan and Cariello are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate ensuring the certain data access commands are processed by a storage device before other data access commands taught by Farhan to include descriptor configured as one or more bits disclosed by Cariello. The motivation for providing descriptor by paragraph [0018] of Cariello is for the host system to select a different operation mode to the storage system.

Regarding claim 10, Farhan further discloses The storage device of claim 1, wherein the controller circuitry is configured to manage a storage space of the nonvolatile memory device as at least one logical circuitry, 
the device descriptor includes a barrier scope (Farhan: column 3, lines 5-9: “the data access commands associated with the write barrier before processing any of the additional data access commands that were received after the write barrier command”), 
in response to the barrier scope having a first value and the first command and the second command being associated with the same logical circuitry of the at least one logical circuitry, the controller circuitry is configured to support the ordering between the first command and the second command (Farhan: column 5, lines 53-61: “the storage device controller 123 will process the data write commands 141-145 targeting the first zone of the storage medium 125 before processing the data write commands 147-149 targeting the second zone of the storage medium 125”)., and 
wherein, in response to the barrier scope having a second value, the controller circuitry is configured to support the ordering between the first command and the second command regardless of a logical circuitry associated with the first command and a logical circuitry associated with the second command (Farhan: column 3, lines 19-23: “the storage device can still process data access commands within a given group in an order that is different from the order in which the data access commands in the group are transmitted to the storage device”).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Farhan in view of Cariello, as applied to claim 1 above, and further in view of Akers et al (2019/0235785) hereafter Akers.
The combination of Farhan and Cariello do not disclose the limitations of claims 2, 3 and 4.
However, regarding claim 2, Akers discloses The storage device of claim 1, wherein the two or more different commands include at least two of a write command, an unmap command, or a format command (Akers:[0034]: “storage reclamation command 515 includes a TRIM, UNMAP, Deallocate, or similar command associated with storage optimization of a backing storage or primary storage device”; [0035]: “ storage reclamation manager 401 issues storage reclamation command 515 at a same or similar time as write command”).
Disclosures by Farhan, Cariello and Akers are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate ensuring the certain data access commands are processed by a storage device before other data access commands taught by Farhan/Cariello to include generating write commands and unmap commands disclosed by Akers. The motivation for issuing the generated commands by paragraph [0013] of Akers is for assist in management of a storage capacity.

Regarding claim 3, Akers further discloses The storage device of claim 2, wherein the write command includes at least one of a writeback command or a writethrough command (Akers: [0034]: “In embodiments, a copy of new data to be stored in the cache is to be stored in a primary storage device at a later or designated time after the write-back operation”).
Disclosures by Farhan, Cariello and Akers are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate ensuring the certain data access commands are processed by a storage device before other data access commands taught by Farhan/Cariello to include generating write commands disclosed by Akers. The motivation for issuing the generated commands by paragraph [0013] of Akers is for assist in management of a storage capacity during a write-back operation.

Regarding claim 4, Akers The storage device of claim 2, wherein the unmap command includes at least one of a discard command or an erase command (Aker: [0037]: “the trim command includes a TRIM or an UNMAP or a Deallocate command that causes the primary storage device to further implement a series of operations to free storage locations and/or otherwise manage a storage capacity of the primary storage device”).
Disclosures by Farhan, Cariello and Akers are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate ensuring the certain data access commands are processed by a storage device before other data access commands taught by Farhan/Cariello to include generating upmap commands disclosed by Akers. The motivation for issuing the generated commands by paragraph [0013] of Akers is to free storage locations of a storage device..

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Farhan in view of Cariello and Akers, as applied to claim 5 above, and further in view of Takei et al (2017/0017421) hereafter Takei,
The combination of Farhan and Cariello do not disclose the limitations of claim 6.
However, regarding claim 6, Takei discloses The storage device of claim 5, wherein, in response to a request from the external host device, the controller circuitry is configured to store the level information as one of attributes (Takei: [0008]: “Attribute information which is information related to a write order and/or a write propriety is set for each volume, and when an access command to a volume is received from the host computer, the storage subsystem determines whether I/O to the first volume and/or the second volume is required or not according to the attribute set for each volume”).
Disclosures by Farhan, Cariello, Akers and Takei are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate ensuring the certain data access commands are processed by a storage device before other data access commands taught by Farhan/Cariello/Akers to include attribute information related to a write order disclosed by Takei. The motivation for including attribute information by paragraph [0058] of Takei is for determining the order of writing data.

Regarding claim 7, Cariello further discloses The storage device of claim 6, wherein the request of the external host device includes a query request (Cariello: [0017]: “Descriptors are generally readable through a Query Request UFS Protocol Information Unit (UPIU) packet”).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Farhan in view of Cariello, as applied to claim 1 above, and further in view of Takei.
Regarding claim 5, the combination of Farhan and Cariello do not disclose the limitation of claim 5.
However, Takei discloses The storage device of claim 1, wherein the controller circuitry is configured to store level information of the ordering and to apply the ordering differently to the two or more different commands, the applying based on the level information (Takei: [0058]: “the order of writing data to two logical volumes is determined by a kind of attribute information set to the logical volume”; [0059]: “the attribute information showing the order for writing data to the logical volume 90-1 or the logical volume 90-2 (attribute information illustrating whether the volume is a P-VOL or an S-VOL) is stored in a pair management table T400”).
Disclosures by Farhan, Cariello and Takei are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate ensuring the certain data access commands are processed by a storage device before other data access commands taught by Farhan/Cariello to include attribute information related to a write order disclosed by Takei. The motivation for including attribute information by paragraph [0058] of Takei is for determining the order of writing data.

Regarding claim 11. The storage device of claim 1, wherein the device descriptor includes a first barrier level, and at least one of 
in response to the first barrier level having a 0-th value, the controller circuitry is configured to support a 0-th barrier level (Takei: [0058]: “the order of writing data to two logical volumes is determined by a kind of attribute information set to the logical volume”; [0059]: “the attribute information showing the order for writing data to the logical volume 90-1 or the logical volume 90-2 (attribute information illustrating whether the volume is a P-VOL or an S-VOL) is stored in a pair management table T400”),
in response to the first barrier level having a first value, the controller circuitry is configured to support the 0-th barrier level and a first barrier level, 
in response to the first barrier level having a second value, the controller circuitry is configured to support the 0-th barrier level, the first barrier level, and a second barrier level, or in 
response to the first barrier level having a third value, the controller circuitry is configured to support the 0-th barrier level, the first barrier level, the second barrier level, and a third barrier level.
Disclosures by Farhan, Cariello and Takei are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate ensuring the certain data access commands are processed by a storage device before other data access commands taught by Farhan/Cariello to include attribute information related to a write order disclosed by Takei. The motivation for including attribute information by paragraph [0058] of Takei is for determining the order of writing data.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Farhan in view of Cariello, as applied to claim 1 above, and further in view of Yamashita et al (2016/0019143) hereafter Yamashita.
Regarding claim 9, the combination of Farhan and Cariello do not disclose the limitation of claim 9.
However, Yamashita discloses The storage device of claim 1, wherein the device descriptor includes a barrier version, and at least one of, the barrier version includes 0-th to fifteenth bits of a binary-coded decimal format, the eighth to fifteenth bits of the barrier version include major version information, the fourth to seventh bits of the barrier version include minor version information, or wherein the 0-th to third bits of the barrier version include a version suffix (Yamashita: “The barrier set information 20 includes a barrier set identifier field 91, and a barrier set value field 92. The barrier set information 90 includes the same number of rows as those of the barrier set area in the heap area 20, and each row corresponds to one barrier set area. The barrier set identifier field 91 maintains a value which uniquely identifies a corresponding barrier set area (hereinafter, referred to as “barrier set identifier”). The barrier set value field 92 maintains a value indicating whether or not there is a change in a corresponding barrier set area”).
Disclosures by Farhan, Cariello and Yamashita are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate ensuring the certain data access commands are processed by a storage device before other data access commands taught by Farhan/Cariello to include barrier set information disclosed by Yamashita. The motivation for including barrier set information by paragraph [0062] of Yamashita is for shortening a processing time using a barrier set information.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Farhan in view of Cariello, as applied to claim 1 above, and further in view of Shanbhogue et al (2018/0067866) hereafter Shanbhogue.
Regarding claim 12,  the combination of Farhan and Cariello do not disclose the limitation of claim 12.
However, Shanbhogue discloses The storage device of claim 1, wherein the request of the external host device corresponds to a query request including a descriptor identifier of "0", an index of "0", and a selector of "1" (Shanbhogue: Figure 4A and 4B: [0067]: “the offset be made up of the sum of a base value, an index multiplied by a scale, and a displacement. The segment selector (such as illustrated in FIG. 4D) is a unique identifier for a segment. The segment selector may include, for example, a two-bit requested privileged level (RPL), a 1-bit table indicator (TI), and a 13-bit index. Among other things, the segment selector provides an offset into a descriptor table (such as the global descriptor table (GDT) or a local descriptor table (LDT)) to a data structure called a segment descriptor 131, as shown in FIG. 4B”).
Disclosures by Farhan, Cariello and Shanbhogue are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate ensuring the certain data access commands are processed by a storage device before other data access commands taught by Farhan/Cariello to include descriptor table included index and selector disclosed by Shanbhogue. The motivation for including descriptor table by paragraph [0031] of Shanbhogue is for reducing overheads of transactions.

Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Farhan in view of Cariello, as applied to claim 1 above, and further in view of YEON et al (2019/0079702) hereafter YEON.
The combination of Farhan and Cariello do not disclose the limitation of claims 13, 14 and 16.
However, regarding claim 13, YEON discloses The storage device of claim 1, wherein, in response to a third command being received from the external host device before the first command, the controller circuitry is configured to support an order change between the first command and the third command (YEON: [0057]: “If a priority of a new command enqueued in the command queue 122 or the sub-queue 125 is higher than priorities of previously stored commands, the new command may be stored in the entity at the front of existing commands”).
Disclosures by Farhan, Cariello and YEON are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate ensuring the certain data access commands are processed by a storage device before other data access commands taught by Farhan/Cariello to include scheduling higher priority command before other commands disclosed by YEON. The motivation for including descriptor table by paragraph [0031] of YEON is for improving speed of processing commands.

Regarding claim 14, YEON further discloses The storage device of claim 1, wherein, in response to a third command being received from the external host device after the second command, the controller circuitry is configured to support an order change between the second command and the third command (YEON: [0057]: “ In an embodiment, the command queue 122 or the sub-queue 125 may support priority-based scheduling. If a priority of a new command enqueued in the command queue 122 or the sub-queue 125 is higher than priorities of previously stored commands, the new command may be stored in the entity at the front of existing commands”).
Disclosures by Farhan, Cariello and YEON are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate ensuring the certain data access commands are processed by a storage device before other data access commands taught by Farhan/Cariello to include scheduling higher priority command before other commands disclosed by YEON. The motivation for including descriptor table by paragraph [0031] of YEON is for improving speed of processing commands.

Regarding claim 16, YEON further discloses The storage device of claim 1, wherein, in response to a third command having a flag attribute of a head-of-queue being received from the external host device after the barrier command, the controller circuitry first executes the third command (YEON: [0057]: “ In an embodiment, the command queue 122 or the sub-queue 125 may support priority-based scheduling. If a priority of a new command enqueued in the command queue 122 or the sub-queue 125 is higher than priorities of previously stored commands, the new command may be stored in the entity at the front of existing commands”).
Disclosures by Farhan, Cariello and YEON are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate ensuring the certain data access commands are processed by a storage device before other data access commands taught by Farhan/Cariello to include scheduling higher priority command before other commands disclosed by YEON. The motivation for including descriptor table by paragraph [0031] of YEON is for improving speed of processing commands.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Farhan in view of Cariello, as applied to claim 1 above, and further in view of Lee (2019/0332436).
Regarding claim 15, the combination of Farhan and Cariello do not disclose the limitation of claim 15.
However, Lee discloses The storage device of claim 1, wherein, in response to a third command being received from the external host device after the barrier command, the controller circuitry is configured to execute the third command prior to the first command and the second command, the third command having a priority higher than priorities of the first command and the second command (Lee: [0071]: “The command queue controller 2132 may control an output sequence of the command and addresses stored in the command queue 2134. For example, a higher order of priority may be given to a command that requires immediate execution, so that the output sequence of the corresponding command and address can be advanced….. in the case of a flush command, the immediate execution may be required. Therefore, when the flush command which requires immediate execution is received, the command queue controller 2132 may control the command queue 2134 such that the flush command is preferentially processed, that is, in a higher order of priority”)
Disclosures by Farhan, Cariello and Lee are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate ensuring the certain data access commands are processed by a storage device before other data access commands taught by Farhan/Cariello to include immediately executing a command with higher order of priority before other commands disclosed by Lee. The motivation for including descriptor table by paragraph [0071] of Lee is for controlling the output sequence of processing commands.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Farhan, as applied to claim 17 above, and further in view of Takei.
Regarding claim 18, Farhan does not disclose the current limitation of claim 18.
However, Takei discloses The method of claim 17, further comprising: 
setting a configuration descriptor and attributes, the configuration descriptor and attributes to configure the storage device, wherein the configuration descriptor includes a first descriptor (Takei: [0008]: “Attribute information which is information related to a write order and/or a write propriety is set for each volume”), 
the two or more different commands include a write command, an unmap command, and a format command, the write command causes writeback in response to a force access being a first value and causes writethrough in response to the force access being a second value (Takei: [0123]: “the command is WRITE SAME, UNMAP, ATS or WRITE”; [0052]: “,a so-called write back cache method is adopted. Therefore, when a data update request such as a WRITE command is received from the host 100 to the logical volume, the subsystem allocates a partial area for storing the write data in the cache area, and at the point of time when the write data is stored in the allocated partial area, a response is returned to the host 100 notifying that the write process has completed”) 
wherein the unmap command causes erase in response to a provisioning type parameter of the first descriptor being a first value and causes discard in response to the provisioning type parameter being a second value (Takei: [0116]: “when an UNMAP command is received, the storage subsystem 400 of the preferred embodiment of the present invention writes “0” to all the area designated by the parameter of the UNMAP command”), and 
wherein the supporting of the ordering includes, selectively supporting the ordering in response to the force access, the provisioning type parameter, and a barrier level included in the attributes (Takei: [0304]: “attribute information is set to the volumes of two storage subsystems. When an I/O command is received from the host to a volume, determination is performed on whether to execute the I/O processing to the access target volume or to execute the I/O processing to a pair volume of the access target volume, based on the attribute information of the volume”)
Disclosures by Farhan and Takei are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate ensuring the certain data access commands are processed by a storage device before other data access commands taught by Farhan to include attribute information related to a write order disclosed by Takei. The motivation for including attribute information by paragraph [0058] of Takei is for determining the order of writing data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250. The examiner can normally be reached Monday, Thursday and Friday from 10:45 AM to 4:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136